Per Curiam.

We agree that the credibility of Sylvia Gliek and some of the other members of her family was impaired by their initial false statements, but that was a matter for the jury. The judgment of conviction, however, does not rest upon the testimony of the Glicks alone. Their testimony was in some *928respects confirmed by testimony of disinterested witnesses. There was no dispute that the defendant police officers, Nannery and Cronley, had stopped the automobile, in which the foreign currency was being transported, and that they had accompanied the possessors down to the latters’ office and spent a considerable period of time there. These defendants further admitted that a lawyer representing the G-lieks had complained that they had extorted certain English pounds. Goneededly, the officers made no official report of either the incident of the stopping of the ear or the charge made against them by the lawyer. The reason assigned by the officers for stopping the car was certainly open to question.
The civilian defendants, Kay and Fisehel, admitted that Kay was well acquainted with the police officer defendants, having met them frequently in restaurants and Madison Square Garden. Considering all the proof in the case, the jury was entitled to decide whether the intervention of these police officers was mere coincidence or the result of a conspiracy, and whether Kay and Fisehel aided and abetted the extortion.
The cashing of the pounds by the civilian defendants shortly after the occurrence of stopping the car, and the fact that these defendants at first denied having the pounds, and the nature of their attempted explanation of these denials, constituted strong evidence of their guilt.
We find no reversible error in the admission of evidence, or the statement by the prosecutor in summation, or the charge of the court. The testimony of the lawyer, Solomon, was received without objection. The civilian defendants moved to strike it out after its receipt. That of Coyle was objected to only by Kay and Fisehel, and its scope was properly limited. In some respects Solomon’s testimony was helpful to the defendants. The prosecutor’s statement in summation did not impugn the motives of the defendants or their counsel as did the statement of the prosecutor in People v. Tassiello (300 N. Y. 425). In any event, the trial court advised the jury that there was no evidence that the witness referred to had been coerced.
We think that the judgment of conviction should be affirmed.